PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                              for                                  EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                          Feb 20, 2019
                                                                                                        SEAN F. MCAVOY, CLERK


 U.S.A. vs.                    Holley, Faith Marie                        Docket No.             2:18CR00121-RMP-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik B. Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Faith Marie Holley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the court at Spokane, Washington, on the 10th day of October 2018 under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Additional Condition #14: Defendant shall remain in the Eastern District of Washington while the case is pending. By
timely motion clearly stating whether opposing counsel and Pretrial Services object to the request, Defendant may be
permitted to travel outside this geographical area.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Faith Marie Holley is alleged to have admitted to ingesting methamphetamine on December 1, 2018.

On October 12, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Holley. She
acknowledged an understanding of her conditions, which included standard condition number 9.

On December 11, 2019, Ms. Holley reported to the U.S. Probation Office and met with the undersigned officer. During that
meeting, Ms. Holley admitted, on December 1, 2018, she found methamphetamine at her place of employment and smoked
the substance. Subsequently, Ms. Holley signed a substance abuse admission form acknowledging her use of
methamphetamine.

Violation #2: Faith Marie Holley is alleged to have admitted ingesting methamphetamine and heroin on February 3, 4, 5,
and 6, 2019.

On October 12, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Holley. She
acknowledged an understanding of her conditions, which included standard condition number 9.

On February 7, 2019, Ms. Holley reported to the U.S. Probation Office and met with the undersigned officer. Ms. Holley
admitted to smoking methamphetamine and heroin on February 3, 4, 5, and 6, 2019. Subsequently, Ms. Holley signed a
substance abuse admission form acknowledging her use of methamphetamine and heroin.
   PS-8
   Re: Holley, Faith Marie
   February 19, 2019
   Page 2
In addition, Ms. Holley provided a urine sample that tested presumptive positive for the presence of morphine and
methamphetamine. Due to Ms. Holley’s admission, the urine sample was not sent for laboratory confirmation.

Violation #3: Faith Marie Holley is alleged to have admitted to ingesting heroin that was possibly mixed with
methamphetamine on February 16, 2019.

On October 12, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Holley. She
acknowledged an understanding of her conditions, which included standard condition number 9.

On February 19, 2019, Ms. Holley contacted the undersigned officer by telephone. She admitted she ingested heroin and
possibly methamphetamine on February 16, 2019.

Violation #4: Faith Marie Holley is alleged to have traveled to Post Falls and Coeur d'Alene, Idaho, on February 16 through
17, 2019, without obtaining permission from the Court.

On October 12, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Holley. She
acknowledged an understanding of her conditions, which included additional condition number 14.

On February 19, 2019, Ms. Holley contacted the undersigned officer by telephone and said she was "in trouble." Ms. Holley
admitted she traveled to Post Falls, Idaho, on February 16, 2019, and picked up a friend. Ms. Holley and her friend traveled
to another friend's residence in Coeur d'Alene, Idaho. It appears Ms. Holley spent the evening and early morning hours at
the aforementioned residence in Coeur d'Alene, Idaho.

Ms. Holley also advised that on February 17, 2019, she and her friend left the residence in Coeur d'Alene, Idaho, for a period
of time. When they returned to the residence in Coeur d'Alene, her other friend was reportedly found deceased in the
residence.

Ms. Holley did not obtain permission to travel to the District of Idaho, on the above-noted dates.

Violation #5: Faith Marie Holley is alleged to have failed to submit to random urinalysis testing on five occasions.

On October 12, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Holley. She
acknowledged an understanding of her conditions, which included additional condition number 27.

On October 12, 2018, the undersigned officer referred Ms. Holley to the phase urinalysis testing program at Pioneer Human
Services (PHS). She was instructed to contact PHS daily to determine if she was required to submit to random drug testing.

Ms. Holley failed to report to PHS for random drug testing on the following dates: December 3, 2018; December 6, 2018;
January 7, 2019; and February 1, 2019.

In addition, Ms. Holley reported to PHS on January 10, 2019, but “stalled” and failed to provide a urine sample on that date
for the purpose of drug testing.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT
  PS-8
  Re: Holley, Faith Marie
  February 19, 2019
  Page 3

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       February 19, 2019
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer

THE COURT ORDERS

[ ]      No Action
[ x]     The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                          February 20, 2019
                                                                        Date
